DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cutting tool” in Line 16.  Yet, the claim already sets forth antecedent basis for “a cutting tool” in Line 2.  Thus, it is unclear whether the cutting tool recited in Line 16 is the same as previously recited or not.  Appropriate correction required.
Claim 1 recites “when the cutting insert is fastened to a cutting tool, the land portions and the inclined surfaces respectively form a first positive angle and a second positive angle with a virtual horizontal plane parallel to a lower edge of the cutting tool” in Lines 16-18.  It is unclear whether the clause is required in the cutting tool assembly as it refers to “when” and to “a cutting tool,” not “the” cutting tool.  Moreover, the angles being described as positive need to be further defined.  Positive angles, within the cutting insert art, have a known meaning generally referring to either cutting (or rake) angles or clearance angles.  From Figure 5A showing the angles, this is not how positive angles are described in the art.  To the contrary, the surfaces appear to be negative as understood in the art.  Applicant may be his/her/its own lexicographer but to override a known term, the meaning desired must be described with particularity.  Appropriate correction required.
Claim 16 recites “the protrusion groove is capable of being used as a passage for injecting internal coolant.”  It is unclear to where the passage injects coolant and how it is considered “internal” coolant.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiso et al (WO 2017/043471 A1).
(Clam 1) Kiso et al. (“Kiso”) discloses a cutting tool assembly including a cutting insert (20) equipped on a cutting tool (Figs. 1-6, 10-16) for groove machining (Figs. 1, 2).  The cutting insert includes a front cutting edge (21a) formed at a front of the cutting insert, 5a chip breaker groove extending in a lengthwise direction from the front cutting edge toward (L) a rear of the cutting insert (Fig. 8), land portions formed on both sides of the chip breaker groove (Fig. 8b corner area between edges 21a and 21b), and inclined surfaces in continuity with the land portions and extending rearward from the land portions of the cutting insert (annotated Fig. 8 below).  A protrusion is formed in a rearward of the inclined surfaces and higher than the inclined surfaces (annotated Fig. 8a below). 10 A distance in a transverse direction between left and right walls of the chip breaker groove gradually increases from an entrance of the chip breaker groove toward a boundary between the land portions and the inclined surfaces, and then gradually decreases upon passing the boundary, and the cutting insert is symmetrical about a lengthwise center line thereof (Fig. 8b).  The left wall includes two-part surfaces in continuity with each other at the boundary between the and portions and the inclined surfaces (Fig. 8b), in which a first surface of the two-part surfaces, located forward of the boundary, has a smaller slope than a slope of a second surface located rearward of the boundary (as seen in Fig. 8b, the slope of the first surface does not protrude toward the center of the groove as much as the second surface slope).  When the cutting insert is fastened to a cutting tool, the land portions and the inclined surfaces are capable of forming a first positive angle and a second positive angle with a virtual horizontal plane parallel to a lower edge of the cutting tool (annotated Fig. 5 below).  It is not ultimately clear what Applicant deems to be a positive angle.  The specification does not provide a specific definition.  The drawings seem to suggest that a positive angle is formed merely by the features being above the virtual horizontal plane in a side view.  Yet, the angle formed by the land portions is not explicitly disclosed as being greater than the angle formed by the inclined surfaces.  Nevertheless, the cutting angles of the land and the inclined surfaces are result-effective variables because each angle impacts cutting performance and insert life.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Kiso with a greater positive cutting angle in the land than in the inclined surfaces as claimed in order to optimize cutting performance and cutting insert life as a function of operational parameters (e.g., work material, cutting speed, etc.).  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).

    PNG
    media_image1.png
    631
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    646
    media_image2.png
    Greyscale

(Clam 4) A protrusion groove (annotated Fig. 8b above) is formed in the chip breaker groove and the protrusion.  The protrusion groove is symmetric about the lengthwise center line  (Fig. 8b).  The protrusion groove is in continuity with the chip breaker groove without passing through the protrusion (Fig. 8b).  The protrusion groove has a greater depth than the chip breaker groove relative to the front cutting edge (Fig. 8b).
(Claim 7) The cutting insert includes a groove or a protrusion formed on an upper surface (24a), a lower surface (25), and a rear surface (24b) to be engaged with a 15corresponding protrusion or groove formed on the cutting tool for fastening (Fig. 5).
(Claim 15) As seen in Figure 8b, a width of the protrusion groove is substantially smaller than a width of the chip breaker groove.
(Claim 16) The protrusion groove is capable of being used as a passage for injecting internal coolant.
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.  Applicant argues that the positive angles recited in claim 1 are definite because Applicant acts as its own lexicographer due to the meaning of “positive angle” being provided in the specification and Figure 5A.  Applicant then contends, in conclusory fashion, that the Kiso reference fails to disclose positive angles of the land and inclined portions.  Examiner disagrees.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999).  Applicant has failed to redefine the claim term by setting forth the uncommon definition.  Applicant’s allegation that the specification provides said definition is not backed up by any citation or quote of said definition.  Figure 5A, at most, shows a positive angle side relative to the horizontal plane, but this is not enough to redefine an industry term.  As such, the rejection has been maintained.
Turning to the prior art rejection, the scope of the ‘positive angle’ limitations is still prevalent as Applicant only alleges that the Kiso reference fails to disclose positive angles while in the holder.  The argument falls short of stating how the Kiso reference fails to disclose the claimed positive angles.  The above rejection provides an explanation for how the reference reads on the limitations.  Thus, a prima facie case of obviousness has been established.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722